William B. Brown, J.,
concurring in judgment only. The question presented in this cause is whether appellants had a right of appeal pursuant to R. C. 119.12. By answering that question in the negative, and thereby concluding that R. C. 124.34 is the operative statute for this cause, our analysis should conclude. Since appellant brought this action in a court without jurisdiction over R. C. 124.34 appeals, this court also does not possess the subject-matter jurisdiction to decide the question whether R. C. 124.34 provides a right of appeal from an involuntary reduction in pay for non-disciplinary reasons. As a result, the syllabus and the bulk of the opinion constitute an advisory opinion, which we should not issue.